Citation Nr: 0731593	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, with arthritis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had honorable active service from March 1980 to 
July 1988, and other than honorable active service from July 
1988 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that continued a 30 percent evaluation for 
right knee disability, with arthritis.  This issue was 
remanded for further development in June 2005, and now 
returns before the Board.  The veteran received a hearing 
before the undersigned Veterans Law Judge in February 2005.


FINDINGS OF FACT

The veteran's right knee disability is currently manifested 
by moderate limitation of flexion, and slight to no 
instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a right 
knee disability, with arthritis are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5055, 5256, 5257 5260, 
5261, 5262 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated May 2001 and June 2005, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim for increased 
rating; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been medically evaluated in conjunction with his 
claim.  The duties to notify and assist have been met.

Historically, the Board notes that the veteran was originally 
granted service connection for a right knee disability by a 
June 1994 rating decision.  This decision was based on 
service medical records which showed an aggravation of a pre 
existing knee injury in service, and the report of a VA 
examination at that time which showed limited range of motion 
and slight laxity.  The veteran was granted a 30 percent 
evaluation at that time.  In January 2001, the veteran 
indicated that he had undergone surgery recently for his 
right knee, and requested a temporary total evaluation.  A 
rating decision dated January 2002 granted the veteran a 
temporary total evaluation for convalescence from right knee 
surgery from January 4, 2001, to April 1, 2001, and deferred 
a rating prior to that time.  A rating decision dated March 
2002 confirmed the 30 percent schedular evaluation.  The 
veteran continues to disagree with this 30 percent 
evaluation.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007). Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2006).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2007).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

The veteran is currently in receipt of a 20 percent 
evaluation for arthritis of the right knee, with a separate 
10 percent rating for instability.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, which is the case here, and that evaluation of a knee 
disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23- 97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban 
v. Brown, 6 Vet. App. 259 (1994).  However, a separate 
finding must be based on additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.

As noted above, the veteran is also receiving a separate 10 
percent evaluation under 5257 for other impairment of the 
knee.  Under this code, for other impairment of the knee, 
recurrent subluxation or lateral instability, knee impairment 
with slight recurrent subluxation or lateral instability is 
assigned a 10 percent rating.  A 20 percent rating is 
assigned if there is moderate recurrent subluxation or 
lateral instability, and a 30 percent rating is assigned if 
there is severe recurrent subluxation or lateral instability.  

Taking into account all relevant evidence, the Board finds 
that the criteria for an evaluation greater than 30 percent 
for right knee disability with arthritis, have not been met.  
In this regard, to warrant a higher evaluation for arthritis 
(limitation of motion), the veteran would have to be found to 
have a combination of limitation of flexion and limitation of 
extension sufficient to warrant a higher rating.  Reviewing 
the evidence of record, May 2001, February 2002 and May 2002 
VA outpatient treatment records noted a full range of motion 
of the right knee, at times with pain.  These findings, even 
considering pain, would not warrant an evaluation in excess 
of 10 percent for limitation of motion and/or 10 percent for 
slight instability.

A February 2002 report of VA fee basis examination indicated 
that the veteran had a limitation of motion of flexion to 95 
degrees, 90 degrees, with pain.  Again, reviewing the 
criteria above, this level of limitation of motion would not 
warrant an evaluation in excess of 10 percent.

The report of an April 2004 VA fee basis examination found 
the veteran to have flexion of 45 degrees, and extension to 0 
degrees, with limitation due to pain to 40 degrees of flexion 
and 5 degrees of extension.  The Board finds that these 
levels of limitation of motion, even considering pain and 
other Deluca factors, would warrant no more than a 20 percent 
rating for limitation of flexion, with 0 percent for 
limitation of extension.  The April 2004 report of VA fee 
basis examination noted that the veteran had slight 
instability, which would not warrant a rating greater than 10 
percent.  The combined evaluations would not warrant a rating 
greater than the currently assigned 30 percent rating.  

An October 2005 report of VA examination found right knee 
range of motion of 0 to 90 degrees, with pain beginning at 20 
degrees and ending at 90 degrees.  Additional limitation of 
motion of repetitive use was from 0 to 60 degrees, with pain 
being the factor most responsible for additional limitation 
of motion.  These levels of limitation of motion, when 
considering pain as per DeLuca, would warrant  a 30 percent 
evaluation, if viewed most favorably for the veteran.  While 
he maintains 60 degrees of flexion with repetitive use, pain 
begins at 20 degrees.  The October 2005 report found some 
evidence of crepitation and grinding, but no instability.  
There were no findings of subluxation and a separate 10 
percent rating would not be warranted based on this 
examination.  Therefore, at no time during the appeal period 
has the veteran exhibited disability warranting a rating in 
excess of the currently assigned 30 percent rating.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating for the veteran's service connected right 
knee disability must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased evaluation for a right knee 
disability, with arthritis, currently evaluated as 30 percent 
disabling, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


